Being unable to concur in the conclusion reached in the leading opinion of the Court in this case, I most respectfully dissent, and shall in a brief way state my reasons therefor.
The action by the plaintiff, Maynard R. Spigner, was commenced in the County Court of Richland County to recover damages against the defendant, Provident Life 
Accident Insurance Company, for an alleged libel. The defendant demurred to the complaint upon the ground that the same did not state facts sufficient to constitute a cause of action. The matter was heard by Hon. M.S. Whaley, County Judge, who after due consideration issued an order sustaining the demurrer and dismissing the complaint. From *Page 255 
the order issued by his Honor, Judge Whaley, the plaintiff has appealed to this Court, upon exceptions which will be reported with the case.
By reference to the complaint, it will be observed that the plaintiff had been employed by the defendant for four or five years as its general agent in South Carolina in conducting its insurance business, and on the 26th day of May, 1926, the defendant, through the plaintiff, as its general agent, issued to Simpson J. Zimmerman, a policy of health and accident insurance, and delivered the same to Mr. Zimmerman on the 3d day of June, 1926, at which time the premium was paid in full to the plaintiff as the general agent of the defendant; that on July 21, 1926, the defendant wrote to its general agent, the plaintiff herein, concerning the policy of insurance issued to Mr. Zimmerman, and asked that the premium be remitted to the company not later than the 30th day of July, and on July 28, 1926, the plaintiff wrote the defendant, Provident Life  Accident Insurance Company, the following letter, addressing the same to the proper officer in charge: "Your letter July 21st relative the above, I will have settlement in your office by the 15th of August to cover all policies mentioned in your letter except policy No. LIA4073700 LeGrand Guerry, which renewal receipt was mailed back to your office for cancellation in June. Trust this will be in order, I am."
It is reasonable to assume that the policies mentioned in this letter included the policy issued to Mr. Zimmerman, and that the plaintiff desired until the date he named, August 15th, to collect on a number of policies that he had issued for the company and remit to the company for them all at one time, August 15th, though he had already collected from Mr. Zimmerman. It seems to be a general practice and custom, of which the Court should take notice, that agents are allowed some time within which to remit to the insurance company the money they collect as premiums on the policies issued. Just how much time was usually allowed *Page 256 
the plaintiff by the defendant for remitting the money so collected is not specifically alleged, but the reasonable inference is that he was not required to remit immediately when collections were made. In this letter which the plaintiff wrote the insurance company, he stated he would make settlement by the 15th of August, and in closing his letter he used these words, "trusting this will be in order," by which he evidently meant that he hoped it would be satisfactory to make settlement by the date named, August 15th, and receiving no reply, he had the right to assume that it would be satisfactory to make settlement on that date, and there was an implied agreement on the part of the insurance company to give the plaintiff until that time to make remittance. In accordance with this understanding, the plaintiff, on the 14th day of August, 1926, sent the money to the insurance company in payment of the amount due the insurance company on premiums collected on policies issued, including the policy issued to Mr. Zimmerman, and at the time wrote the insurance company as follows:
"Enclosed you will please find my check for $61.25 covering the net premiums on the following policies.

LIA-4081944 — Bennett .....................   $10.00
CBA-4087166 — Covington ...................   $12.50
LIA-3081890 — Neeley ......................   $10.00
GID-4087092 — Zimmerman ...................   $55.00
                                                    ______
                                                    $87.50
Comm. ...........................................   $26.25
                                                    ______
Check ...........................................   $61.25

I think the Court should take judicial notice of the fact that this letter should have been received by the insurance company August 15th. Notwithstanding this fact, according to the allegations of the complaint, which must be considered as true for the purpose of the demurrer: *Page 257
"On August 16, 1926, the defendant circulated and published of and concerning the plaintiff herein to S.J. Zimmerman, the following false, willful, malicious, defamatory and libelous communication, to wit:
Termination Notice.                               Commercial Dept.
The Provident Life and Accident Insurance Co., of Chattanooga, Tenn.
                         Established 1887.
====================================================================
           |                           |              |
Policy     |             Class.        |       R.I.   |  Date Due.
Number.    |                           |      Number. |
___________|___________________________|______________|______________
           |                           |              |
4087092    |             GIDAA         |       5-26   |   1st day of
See        |     Simpson J. Zimmerman  |              |   May, 1926
Other      |     Heathwood             |              |
Side       |     Columbia, S.C.        |              |
           |                           |       $55.00 Premium
=====================================================================

"Issued in your name was terminated as of Twelve o'clock noon Standard Time at your place of residence as of date due on account of Nonpayment of premium."
For the purpose of considering the demurrer, it is reasonable to assume that, at the time this notice was sent out to the insured, Mr. Zimmerman, notifying him that his policy had been canceled because of nonpayment of premium, the insurance company knew that the plaintiff had collected from Mr. Zimmerman and the premium on the policy issued to Mr. Zimmerman, and also knew that, by its acts, it had agreed to allow the plaintiff until August 15th to make settlement for same, and, furthermore, it must be assumed, for the purposes of demurrer, that the insurance company had in hand the remittance from the plaintiff for the premium on the Zimmerman policy at the time the notice to Mr. Zimmerman was sent out, notifying Mr. Zimmerman that his policy was cancelled for nonpayment of premium. Also, when the insurance company, acting through its officers and employes, sent this notice to Mr. Zimmerman, such officers and employes must have known that the most reasonable construction to be placed upon such act by Mr. *Page 258 
Zimmerman was that he would think the plaintiff had appropriated to his own use the money for the insurance premium with fraudulent intent to deprive the insurance company of the same; that is, the plaintiff had committed a breach of trust with fraudulent intent. Such conclusion, according to my view, is a reasonable inference to be drawn. In this connection I call attention to the following allegations set forth in plaintiff's complaint:
"That by the circulation and publication of the above the defendant meant to charge and did charge the plaintiff by innuendo and otherwise with having violated the criminal laws of South Carolina, in that the said false and libelous communication charged the plaintiff with having collected the premium of Fifty-five dollars on said policy, and had failed to remit same to the defendant, and had willfully and unlawfully appropriated and embezzled same, to his own personal use and benefit, with a criminal intent, and the said communication aforesaid, by innuendo and otherwise meant to charge and did thereby charge the plaintiff with embezzlement, breach of trust, and willful appropriation of money, with a criminal intent, and the defendant meant to charge the plaintiff with being a moral derelict and guilty of moral and legal turpitude, and did reflect on the character, integrity and business, profession and occupation of the plaintiff and brought him into ill-repute and did humiliate and embarrass him, and expose him to public hatred, scorn and contempt in that the said language above set forth, by innuendo and otherwise meant to charge and did charge the plaintiff with fraud and deceit, with cheating and swindling, and did impute a dishonest an fraudulent motive to him, and did disgrace and degrade him, and subjected him to loss of public confidence and esteem in which he was held in his business, and personal reputation, and occupation as an insurance man and business man, and also in his professional calling as such, and did impugn his damage. Three Thousand Dollars." *Page 259 
Bearing in mind the well-recognized rule, that in considering a demurrer the allegations must be construed most favorable for the plaintiff, I think the complaint states facts sufficient to constitute a cause of action, and that his Honor, Judge Whaley, was in error in sustaining the demurrer. While it is true that the language complained of does not constitute a libel per se, and is not actionable on its face, the language, in my opinion, becomes actionable by reason of the situation and surrounding facts and circumstances at the time the language was written. If such a state of facts were proven on the trial of the case, I think a jury would be warranted in reaching the conclusion that the notice in question was sent out to Mr. Zimmerman, not only with a total lack of regard for the feeling and rights of the plaintiff, but the jury might reasonably infer that the act complained of was done with malice. If the insurance company had desired to manifest a proper consideration for the plaintiff, the company would have communicated with the plaintiff regarding the cancellation of Mr. Zimmerman's policy before canceling the same and before writing the letter in question to Mr. Zimmerman.
Following the recognized rule, that for the purposes of the demurrer the allegations of the complaint must be assumed to be true, receive a liberal construction, and viewed in the most favorable light in the interest of the plaintiff, it is my opinion that the complaint alleged a cause of action for damages against the defendant, and that the demurrer should have been overruled, or, at least, the plaintiff should have been allowed to amend the complaint in such particulars as he may be entitled and to allege special damages.
For these reasons, I most respectfully dissent from the conclusion reached in the leading opinion, and think that the order of his Honor. Judge Whaley, should be reversed. *Page 260